DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group II, claims 13-16 in the reply filed on 2/10/21 is 6acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-12, 15, 16 and 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/21.
NOTE: claims 15 and 16 depend from claim 6, not claim 13, so they should have been placed in group I and are also withdrawn from consideration. The Examiner regrets the oversight.
Claims 13-14 are under examination.
	This application is a National Stage Application filed under US371.  The certified copy of the priority document has been received from the IB.  The Examiner has reviewed the ISR, and the Written Opinion.
	The preliminary amendment to the specification and claims, filed 4/27/18 has been entered.
	The IDS statements filed 4/27/18, 8/3/18 and 8/24/18 have been entered and considered.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. The Examiner noted the language for color drawings is present in the specification, however the Examiner was unable to identify a related petition or filing of copies.  If color drawings are not required, the language from the specification at [0051] should be deleted.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, or considered on the PTO-1449s, they have not been considered. See, for example [0129-0130].
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to methods.
With respect to step  (2A)(1) The claims are directed to an abstract idea of obtaining gene expression data from patient and control groups, to identify a common disease gene expression signature, thereby diagnosing a patient. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human 
	Mathematical concepts recited in claim 13 include:
 “generating a statistical score” (mathematical concept, calculation, analysis of statistical significance);
	Mental processes recited in claim 13 include:
“detecting differential expression of a plurality of genes in a case subject relative to the expression levels of the genes in one or more control subjects thereby obtaining a personalized perturbation profile” (mental step of noticing differences between two data sets; alternatively a mathematical step of determining whether numbers in one group are higher than in another- a mathematical relationship);
“compiling the personalized perturbation profile from each subject across a population of case subjects” (mental process of organizing information, creating a set of data, grouping data);
“comparing the compiled personalized perturbation profiles with a set of genes whose differential expression is associated with said disease” (mental process of comparing two groups of data, looking for similarities in data)
“thereby determining whether the subject has the disease” (mental process of diagnosis, human activity of diagnosis).
The following limitations in claim 13 claiming a law of nature include:

	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 13 does not set forth any additional elements and therefore fails to provide a practical application.
	Claim 13-14 do not recite any additional limitation related to treatment or prophylaxis related to the natural law/ naturally occurring correlation.	
The claim does not provide a particular treatment or prophylaxis for a disease or condition.  To integrate a judicial exception into a practical application, the treatment or prophylaxis limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The treatment must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))

	None of the claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	Claim 13 recites no additional limitations, therefore fails to provide an inventive concept.
	With respect to claims 13-14: no additional limitations to the law of nature are provided.  
	Dependent claims 14 have been analyzed with respect to step 2B. Dependent claim 14 provides additional abstract limitations.  Further abstract limitations cannot provide significantly more than the judicial exception, as they are a part of that exception.
None of the claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 13 are unclear.  In claim 13, it appears the limitation can cover both in vitro and in silico embodiments of “detecting” differential expression.  It is unclear which applicant intends to cover in this limitation, and this is indefinite as the steps required to identify such differences in both embodiments are quite different.  One of skill would not be apprised of which particular embodiments are intended to be claimed.
	The metes and bounds of the term “compiling” in claim 13 are unclear.  It is unclear what form of data the collection of profiles should take, beyond a simple set.  Compiling is often associated with particular computer programming implications, however no computer is required for claim 13.  One of skill would not be apprised of the forms of data collection which are intended to be encompassed.  
	The metes and bounds of the term “generating a statistical score” in claim 13 are unclear.  No particular numbers are generated with the gene expression profiles, so it is unclear what statistical scores are intended to be calculated, and how.  It is unclear if the score is related to a level of gene expression difference (high or low), a type (over expressed, under expressed, 
The term "associated with said disease" in claim 13 is a relative term which renders the claim indefinite.  The term "associated with said disease" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to identify differentially expressed genes which are to be “associated” with any disease.  One of skill would not necessarily be able to determine the set of genes intended to be encompassed.
Claim 14 recites the limitation "the disease module" in reference to claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Amar (2015).
Amar, et al. Integrated analysis of numerous heterologous gene expression profiles for detecting robust disease-specific biomarkers and proposing drug targets. (10 August 2015) Nucleic Acids Research, vol 43, no 16, p7779-7789.
With respect to claim 13, Amar detects differential expression of genes in a case subject relative to control subjects at 7783-7784, “detecting disease-specific differential genes” and Fig 4. 
Amar “compiles” personalized perturbation profiles from a number of “case” subjects at the same section, where disease specific genes from case subjects are identified through statistical analysis.
Amar compares the compiled disease gene profiles with known genes that are associated with a disease and generate a statistical score in the same section, where the gene sets were compared to DO terms comprising genes known to be associated with a disease (cancer) and the set of DO terms with the genes determined to be differentially expressed are termed a biomarker modules.
With respect to claim 14, different subsets of cancer were diagnosed or differentiated by Amar at p7784-7787: cancer, lung cancer, ALL, colorectal cancer, et al. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Amar (2013).
Amar et al. Dissection of regulatory networks that are altered in disease via differential co-expression. (2013) PLOS Computational Biology, Vol 9, Issue 3, e1002955.
.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ma (June 17, 2015).
  Ma et al., Revealing pathway dynamics in heart diseases by analyzing multiple differential networks. (17 June 2015) PLOS Computational Biology, vol 11, issue 6, e1004332.
With respect to claim 13, Ma detects differential expression of genes in case subjects compared to control subjects beginning at p3, and Fig 1 where RNA-seq differential expression data was detected at different stages of heart disease in mice.  The differentially expressed or differentially co-expressed genes are compiled from across case samples at pages 3-4, Fig 2 and 3.  Ma compares the profiles with genes that are known to be differentially expressed in diseases at p5-11, where databases such as GO, KEGG, MGI, Canonical, Biocarta and Reactome were probed to determine whether the differentially expressed gene sets are relevant to a specific disease, or regulatory network.  With respect to claim 14, subsets of patients with different types or stages of heart disease were identified.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kashyap et al  (US 2019/0216861 A1).

With respect to claim 13, Kashyap detects differential expression of genes in case subjects compared to control subjects beginning at [0069] where whole community gene expression data from dysbiotic and healthy-like mice was assessed.  Gene expression data was then assessed post infection with C difficile.  Kashyap determines that certain differentially expressed genes are a stable feature conducive to pathogen invasion.  The differentially expressed or differentially co-expressed genes are compiled from across case samples at [0069-0072] and in human studies at [0073-0098].  Kashyap compares the profiles with genes that are known to be differentially expressed in diseases at [0070, 0084-87], where the biomarkers and/or genes were compared to regulatory networks from literature citations.  With respect to claim 14, subsets of patients with different gut microbiota express certain genes differentially, which relate to predicting infection with C difficile [0096-0098].

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mukherjee et al  (US 2015/0213115 A1).
Mukherjee et al. Methods and systems for customizable clustering of sub-networks for bioinformatics and health care applications.  (US 2015/0213115 A1, 30 July, 1995).
With respect to claim 13, Mukherjee detects differential expression of genes in case subjects compared to control subjects beginning at Fig 2a, and [0028].  Differentially expressed “network entities” are identified, such as gene interaction networks, protein-protein interaction networks, metabolic pathways, gene regulatory networks et al. [0028-0029].  The differentially .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. Functional analysis and characterization of differential coexpression networks.  (18 August 2015) Scientific Reports vol 5, e13295.
Dutkowski et al. System and method for drug target and biomarker discovery and diagnosis using a multidimensional multiscale module map. US 2018/0276340 A1, 27 September 2018.
Huang et al. Method for discovering potential drugs. US 2011/0287953 A1, 24 November 2011.
Chen et al. Integrative pathway modeling for drug efficacy prediction.  US 2013/0144887 A1 June 6, 2013.
Shams et al. System and method for biological pathway perturbation analysis.  US 2009/0299646 A1, 3 December 2009.
Dumeaux et al. Gene expression profile in diagnostics. WO 2014/081313 A1, 30 May 2014.  Related US application US 2015/0299806 A1.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631